Per Curiam:

Herbert H. Clark was arrested on the charge of libeling F. E. Lyster. The district court quashed the information, and the state appeals. The words complained of are as follows: “In 1901 I staked and tried to teach oil crushing there to one F, E. Lyster, to my regret, loss, and sorrow,” This language is not defamatory in itself, and, as there was no allegation that it tended to expose Lyster to public hatred, contempt, or ridicule, or deprive him of the benefits of public confidence and social intercourse, the information was insufficient, under the rule stated in The State v. Grinstead, 62 Kan. 593, 64 Pac. 49.
The judgment is affirmed.